Citation Nr: 0620392	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, and G.A. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to June 1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2006, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  At that hearing, the 
veteran submitted additional evidence and waived the right to 
have the evidence initially reviewed by the RO. 

FINDINGS OF FACT

1. In a May 1978 rating decision, the RO denied service 
connection for a low back disability in the absence of 
evidence of continuity of back pain noted during service and 
lumbar disc disease first shown more than thirty years after 
service; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal of the May 1978 rating decision, 
and the rating decision became final. 

2. The additional evidence received since May 1978 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, that is, continuity of 
symptomatology, and does not raise a reasonable possibility 
of substantiating the claim.   


CONCLUSIONS OF LAW

1. The rating decision by the RO in May 1978, denying service 
connection for a low back disability is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  

2. New and material evidence has not been presented since the 
May 1978 rating decision and the claim of service connection 
for a low back disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2005). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, No. 04-181 (Vet. App. March 31, 2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in June 2002, March 2005, and April 2006.  
The notices informed the veteran of the type of evidence 
needed to reopen the claim of service connection, namely, new 
and material evidence, that is, evidence not previously of 
record, which relates to the fact upon which the claim was 
previously denied and raises a reasonable possibility of 
substantiating the claim.  The notices included the type of 
evidence to substantiate the underlying claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service. The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notices included the regulatory 
authority for a disability rating and the general effective 
date provision for reopening a claim of service connection, 
that is, the date of receipt of the claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the five 
elements of a service connection claim). 

As partial VCAA notice came after the initial adjudication, 
the timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence and to address the issue at 
a hearing, which he did.  The claim was then readjudicated 
following notice as 


evidenced by the supplemental statement of the case in August 
2005.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

To the extent that the regulatory authority for a disability 
rating was provided after the readjudication, since the claim 
to reopen is denied, the rating of the disability is moot.  
Any defect with respect to the notice required under Dingess 
at 19 Vet. App. 473 has not prejudiced the veteran's claim.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As no additional evidence remains to 
be obtained, no further assistance to the veteran is required 
to comply with the duty to assist. 


REASONS AND BASES OF FINDINGS AND CONCLUSIONS 

Procedural and Factual Background 

In the rating decision in May 1978, the RO denied service 
connection for a low back disability, namely, lumbar disc 
disease, on grounds that the back pain noted in 1943 in 
service was unrelated to the lumbar disc disease in 1977 in 
the absence of evidence of continuity of symptomatology.  The 
veteran then filed a notice of disagreement and the RO issued 
a statement of the case in August 1979.  Thereafter the 
veteran submitted additional evidence and appeared at a 
hearing in October 1979, neither action extended the time 
limit for completing the appeal, and the veteran did not 
perfect the appeal of the claim by filing a substantive 
appeal.  38 C.F.R. § 19.118(c)(3) (1977).  By operation of 
law, the rating decision in May 1978 became final.  38 U.S.C. 
§ 4005(c). 

An unappealed determination by the RO is final based on the 
evidence of record at the time of such determination.  38 
U.S.C.A. § 7105.  However, if new and material evidence is 
presented with respect to the claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The additional evidence must tend to prove the merits of the 
claim as to the essential element that was the specified 
basis for the previous denial of the claim. Sutton v. Brown, 
9 Vet. App. 553, 562 (1996) (citing Evans v. Brown, 
9 Vet. App. 273, 283 (1996)).

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regardless of how the RO ruled on the question of reopening, 
the Board must determine whether new and material evidence 
has been submitted since the RO's May 1978 rating decision, 
because the Board does not have jurisdiction to consider the 
claim unless the appellant submits new and material evidence.  
Therefore, the first determination that the Board must make, 
is whether the veteran has submitted new and material 
evidence to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The evidence of record in May 1978 included the service 
medical and personnel records, VA records, dated from 1946 to 
1978, and private medical records from 1977 to 1978.  



A Summary of Evidence Previously Considered 

The service medical records disclose that in July 1943 the 
veteran was found physically fit for flying as a student 
pilot.  In late September and early October 1943, the veteran 
was hospitalized for about eleven days for acute myalgia of 
the upper abdominal muscles and the paravertebral muscles.  
His chief complaint on admission was pain under the ribs and 
radiating back pain from the first lumbar vertebra, which 
began after the resumption of physical training after being 
laid off for three months because of a toe injury.  The 
pertinent finding was tenderness in the paravertebral muscles 
of the lumbar spine.  On orthopedic evaluation, the 
examination was essential negative, except for X-ray evidence 
of a 6th lumbar vertebra, which was not considered clinically 
significant. 

In February 1944, the veteran was hospitalized for anxiety 
with conversion symptoms, and the diagnosis was 
psychoneurosis.  Histories included hospitalization in 
October 1943 following a minor injury while flying and at the 
time he had been evaluated for abdominal discomfort, but no 
organic basis for his complaints were found.  In June 1944, 
after administrative due process, the veteran was separated 
from service because of the psychoneurosis. 

After service in July 1945, the veteran applied for VA 
disability compensation.  In his application he referred to 
hospitalization in October 1943 for pain extending from the 
abdomen to the spine.  In September 1945, on the basis of the 
service medical records, the RO granted service connection 
for psychoneurosis. 

On VA examinations in April 1946, June 1948, and November 
1949, there was a single reference to pain extending from the 
abdomen to the spine and two references to the air accident 
in October 1943, but there was no description of the accident 
or findings of any low back abnormality.  In November 1952, 
the veteran stated that he sustained a minor scalp laceration 
in a plane accident in 1944. 

In 1978, the veteran filed a claim of service connection for 
a back injury, resulting from an air collision in September 
1943.  In a statement, dated in February 1978, A.G., MD, 
stated that in October 1977 the veteran was found to have 
lumbar disc disease and the veteran had a lumbar laminectomy 
and removal of herniated discs at L4-L5 and L5-S1.  According 
to the veteran, the problem began in 1944 when he fell out of 
his seat [in an airplane] for which he hospitalized three 
times and for which he was physically disqualified from 
service because of the back injury.  The physician expressed 
the opinion that the veteran's current back disability was 
likely referable to the injury in 1944. 

Additional Evidence 

As the claim was previously denied because there was no 
evidence of continuity of back pain noted in 1943 in service 
and the lumbar disc disease in 1977, for the additional 
evidence to be new and material, it must relate to this 
unestablished fact. 

The additional evidence received since the May 1978 rating 
decision consists of the following documents. 

Service records show that the veteran was restored to flying 
status after his hospitalization in September and October 
1943 for acute myalgia of the abdominal and paravertebral 
muscles, which began after the resumption of physical 
training.  This evidence opposes rather than supports the 
claim because it shows that the back pain was not chronic or 
permanent in nature and the pain resolved as it did not keep 
the veteran from flight status.  A second document shows that 
later in October 1943 the veteran was restored to flight 
status after being grounded for one day.  Other documents 
show that the veteran was grounded once in November and in 
December 1943, returning to flight status each time.  As the 
reasons for the groundings were not identified, the evidence 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim, that is, continuity of back pain, and 
it too opposes rather than supports the claim because it 
shows that the back pain was not chronic or permanent in 
nature and the pain resolved as it did not keep the veteran 
from flight status.  At his administrative hearing, the 
veteran testified that he was passenger in the airplane 
accident referred to his service records.  Again as the 
accident is not further 


described and as a back injury was not referred to, the 
evidence does not, by itself or when considered with previous 
evidence of record, relate to the unestablished fact 
necessary to substantiate the claim, that is, continuity of 
back pain.

In October 1979, the veteran testified that in 1948 or 1949 
he was told and was treated for back problems by an 
osteopath, now deceased.  Without further identification of 
the type of back problem or pertinent history, the testimony 
does not tend to show that back problem the veteran referred 
to was a continuation of the back pain in 1943 during 
service.  For this reason, the testimony is not new and 
material. 

VA records including X-ray films, dated from 1978 to 2004, 
and private medical records, dated in 1984 and in 1989, 
contain a history of back surgery in 1977 and in 1991 and 
documentation of degenerative disc disease of the lumbar 
spine after 1977.  This evidence is cumulative as it is 
supportive only of the fact that the veteran's initial back 
problems after service, resulting in surgery, were first 
documented in 1977, which has been previously established and 
considered.  

The additional evidence also contains a copy of the 
statement, dated in February 1978, of A.G., MD, which is not 
new and material because it has been previously submitted and 
considered.  

In statements and testimony, the veteran described the 
incident in service, when he was a student pilot in the cabin 
of a B-24, when another student pilot was flying the aircraft 
in a maneuver in which a engine stalled and in regaining 
control of the aircraft, he was thrown into the bomb bay, a 
fall of about six feet, landing on his back and he suffered a 
cut on his head.  He stated that several days later he was 
hospitalized.  This evidence is cumulative to the extent that 
it seeks to establish the incurrence of an injury during 
service.  As has been noted, the veteran was evaluated for 
back pain during service and that he sustained an injury is 
not in dispute because the claim was previously denied due to 
the lack of evidence of continuity of back pain noted in 1943 
in service and the lumbar disc disease in 1977.  As the 
statements and testimony do not relate to the unestablished 
fact of continuity of back pain, the evidence is not new and 
material. 

The last document consists of the report of VA examination in 
July 2005.  In the report, after a review of the record, the 
examiner expressed the opinion that the  veteran's current 
back disability was not caused by the injury in 1943 as there 
was no documentation to substantiate significant complaint of 
low back pain until 1977.  This evidence opposes rather than 
supports the claim because it shows a lack of continuity of 
back pain, which was the basis for the previous denial of the 
claim.

In summary, no item of evidence received since the May 1978 
rating decision constitutes new and material evidence as the 
evidence does not pertain to the unestablished fact necessary 
to substantiate the claim, that is, continuity of back pain 
in service in 1943 and lumbar disc disease, first documented 
after service in 1977, and the evidence does not raise a 
reasonable possibility of substantiating the claim. 



ORDER

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened, and the appeal is denied. 



______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


